Name: Commission Regulation (EC) NoÃ 1750/2004 of 8 October 2004 amending Regulation (EC) NoÃ 1019/2002 on marketing standards for olive oil
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 9.10.2004 EN Official Journal of the European Union L 312/7 COMMISSION REGULATION (EC) No 1750/2004 of 8 October 2004 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), and in particular Article 35a thereof, Whereas: (1) Under Article 5(c) of Commission Regulation (EC) No 1019/2002 (2), indications of organoleptic properties may appear on the labelling only if they are based on the results of a method of analysis provided for in Commission Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (3). (2) Under the tenth indent of Article 2(1) of Regulation (EEC) No 2568/91, evaluation of the organoleptic characteristics is to be made in accordance with the method set out in Annex XII to that Regulation. Only the positive attributes listed in that Annex may be used. However, owing to the very small number of organoleptic attributes set out in that Annex, operators are encountering difficulties in describing the organoleptic characteristics on the labels of their oil. (3) As there is no objective method at present of verifying certain organoleptic characteristics that greatly enhance virgin olive oils as regards flavour, aroma and colour, such attributes cannot appear on the labels. Moreover, the positive organoleptic attributes listed in Annex XII to Regulation (EEC) No 2568/91 cannot cover the full range of olive varieties or tastes of virgin olive oils. (4) In view of the fact that research into new organoleptic evaluation methods launched by an international agency with a view to widening the range of positive attributes of virgin olive oils is still under way and is likely to take longer than anticipated in 2003, a new date should be fixed from which these methods are to apply, allowing sufficient time for completion of the research. The date from which Article 5(c) of Regulation (EC) No 1019/2002 applies should therefore be postponed again. Setting the date from which that Article is to apply at 1 July 2006 coincides with the beginning of the 2006/2007 marketing year. (5) Regulation (EC) No 1019/2002 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 12(2) of Regulation (EC) No 1019/2002 is hereby replaced by the following: Article 5(c) shall apply from 1 July 2006. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97). (2) OJ L 155, 14.6.2002, p. 27. Regulation as last amended by Regulation (EC) No 406/2004 (OJ L 67, 5.3.2004, p. 10). (3) OJ L 248, 5.9.1991, p. 1. Regulation as last amended by Regulation (EC) No 1989/2003 (OJ L 295, 13.11.2003, p. 57).